Citation Nr: 0727482	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-23 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral arm nerve 
damage.

2.  Entitlement to a disability rating in excess of 30 
percent for coronary artery disease. 

3.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to 
September 1962 and from January 1969 to February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  April 2006 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.

In April 2006, the RO held that a disability rating in excess 
of 30 percent for coronary artery disease was not warranted 
and denied entitlement to service connection for bilateral 
arm nerve damage.  In September 2006, the RO held that a 
disability rating in excess of 20 percent was not warranted 
for the veteran's type II diabetes mellitus.

The record contains a December 2006 Informal Conference 
Report.  In May 2007, the veteran presented testimony before 
the Board during a video-conference hearing.


FINDINGS OF FACT

1.  The veteran has bilateral arm nerve damage attributable 
to a service-connected disability.

2.  The veteran's coronary artery disease has been manifested 
by fatigue, shortness of breath, left ventricular dysfunction 
with an ejection fraction of 50 to 55 percent, and a workload 
of 5 METs.

3.  The veteran has Type II diabetes mellitus for which he is 
prescribed oral medication, insulin and a restricted diet.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral arm 
nerve damage have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2006).

2.  The criteria for a disability rating of 60 percent for 
coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.104, Diagnostic Codes 
7005, 7017 (2006).

3.  The criteria for a disability rating in excess of 20 
percent for Type II diabetes mellitus type II have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by November 2005, April 2006, March 2006, August 
2006, and January 2007 letters, with respect to the claims of 
entitlement to service connection and increased disability 
ratings. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the November 2005, April 2006, March 2006, August 2006, and 
January 2007 letters.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claim 
of entitlement to a disability rating in excess of 20 percent 
for type II diabetes mellitus, any potentially contested 
issue regarding a downstream element is rendered moot.  
Again, the veteran is not prejudiced by the Board's 
consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in November 2005 and August 
2006, prior to the adjudication of claims in April 2006 and 
September 2006, respectively.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the November 2005, April 2006, August 2006, and January 
2007 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from David W. 
Nemetz, M.D., McKay-Dee Hospital, and St. Mark's Hospital, 
and VA examination reports dated in January 2006, August 
2006, and January 2007.  Notably, the veteran has submitted 
in May 2006 and February 2007 that he did not have any 
further outstanding or relevant evidence to submit.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service Connection
The veteran alleges entitlement to service connection for 
nerve damage to his arms. He has testified that the nerve 
damage occurred during his October 2004 coronary artery 
bypass grafting due to a myocardial infarction.  Service 
connection is in effect for coronary artery disease 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
will also be granted for aggravation of a nonservice-
connected condition by a service-connected disorder, although 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  It is noted that VA recently amended 38 C.F.R. § 
3.310, effective October 10, 2006, with the intent of 
conforming the regulation to Allen.  The Board will apply, 
however, the regulation as it was written and in effect when 
the veteran filed his claim as well as during the majority of 
the appeal period.

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

The record contains VA outpatient treatment records and a 
January 2007 VA examination report.  In June 2005, a VA 
neurosurgeon reviewed the veteran's private December 2004 MRI 
report and noted that the veteran had a very curios 
constellation of symptomatology.   He opined that the veteran 
probably had some element of brachial plexus injury involving 
the right arm; however, the presence of an underlying rotator 
cuff injury could not be ruled out.  The examiner ordered an 
MRI and EMG.  The June 2005 MRI report of the upper 
extremity, however, demonstrated supraspinous tendonitis 
without evidence of tendon tear or rupture.  An MRI of the 
cervical spine demonstrated minimal C4 retrolisthesis, 
significant bilateral posterior disc/osteophyte complex 
results, mild central stenosis, and moderate to severe 
bilateral foraminal stenosis.  

In July 2005, electrodiagnostic study revealed abnormal right 
median motor, right ulnar motor, right median, right ulnar, 
right median palmar, and right ulnar palmar nerve conduction 
studies.  Right median sensory nerve conduction studies to 
thumb and right radial sensory nerve conduction studies to 
thumb were essentially normal, however, the latency was at 
the upper limits of normal.  Although the study was limited 
to only one extremity and the veteran's symptoms were 
isolated to the right upper extremity, given the relatively 
low sensory amplitudes obtained with right radial and median 
nerves and the unobtainable ulnar nerve conduction studies,  
the examiner suspected that veteran may be developing early 
sensory axonopathy, likely due to diabetes.  

In October 2005, the veteran presented for an orthopedic 
consult.  Physical examination demonstrated no gross 
deformity, muscle wasting, erythema, or joint swelling.  
There was some pain to palpation over both shoulders.  He had 
5/5 rotator cuff strength bilaterally.  The examiner assessed 
that the veteran sustained a brachial plexopathy during long 
coronary artery bypass surgery in 2004.   

The veteran was afforded a VA examination in January 2007.  
The examiner noted a history of a 1980 motor vehicle, wherein 
the veteran had injured his neck.  Upon physical examination 
the examiner noted some subjective decreased sensation to 
light touch of the right thumb and index finger on the dorsum 
of the right hand on the radial side and the radial forearm 
up towards the elbow in a dematomal pattern.  There was no 
motor atrophy or loss including the hands and the thenar 
eminence.  The veteran exhibited normal motor strength and 
reflexes.  The examiner diagnosed the veteran as having right 
upper extremity radiculopathy due to cervical degenerative 
disc disease.  

Although the January 2007 VA examiner attributed the 
veteran's upper extremity complaints to his cervical spine 
degenerative joint disease, the veteran's VA treatment 
providers have opined that his bilateral upper extremity 
disorder may be related to his 2004 surgery, which resulted 
from his service-connected coronary artery disease.  Although 
the July 2005 electrodiagnostic study diagnosed the veteran 
as having early sensory axonopathy, likely due to diabetes, 
it is noted that service connection is in effect for type II 
diabetes mellitus.  In light of the aforementioned opinions, 
the Board finds that the evidence is at least in equipoise as 
to whether the veteran sustained a brachial plexus injury 
resulting in bilateral arm nerve damage during his October 
2004 coronary artery bypass grafting.  Applying the benefit-
of-the-doubt rule, service connection is warranted for 
bilateral arm nerve damage.

Increased Ratings
Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

1.  Coronary Artery Disease
The veteran alleges entitlement to a disability rating in 
excess of 30 percent for his coronary artery disease.  He 
argues that he is entitled to an increased disability rating 
because he experiences fatigue and shortness of breath.  His 
symptomatology also precludes him from maintaining full time 
employment.

The veteran's coronary artery disease has been rated under 
Diagnostic Code 7005-7017, 38 C.F.R. § 4.104 (2006).  
Diagnostic Code 7005 is used to evaluate arteriosclerotic 
heart disease (coronary artery disease) and Diagnostic Code 
7017 is used to evaluate coronary bypass surgery.  Both codes 
use the same criteria.  A 30 percent rating is assigned for 
workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope; 
or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is assigned for more than one episode of acute 
congestive heart failure in the past year; workload greater 
than 3 METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating is assigned for chronic congestive heart 
failure; workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  Note 2, 38 C.F.R. 
§ 4.104.

Upon VA examination in January 2006, the veteran complained 
of fatigue an shortness of breath short of breath.  Of record 
was a December 2005 echocardiogram, which demonstrated normal 
lower level ventricular systolic function.  Ejection fraction 
was listed as 50 to 55 percent.   Abnormal segmental wall 
motion was present and mild to moderate mitral regurgitation.  
Nuclear medicine stress testing performed in October 2005 
demonstrated good exercise tolerance.  An electrocardiogram 
was not suggestive of ischemia; however, the myocardial 
perfusion portion reported a moderately large area, moderate 
basal anterior and mid-basal lateral wall ischemia with no 
definite scintigraphic evidence of infarction.  The METs 
level achieved was 12.  The veteran, however, reported that 
it almost killed him because he tried so hard.  He was 
diagnosed as having coronary artery disease, status post 
bypass surgery, with continued fatigue, shortness of breath, 
and evidence of continued ischemia on nuclear medicine study.  

In February 2006, a cardiac catherization report demonstrated 
coronary artery disease and a positive stress test.  The 
veteran was diagnosed as having moderate multivessel coronary 
artery disease and aggressive medical management of the 
veteran's coronary artery disease risk factors was 
recommended.  

In August 2006, the VA examiner estimated the veteran's 
workload to be 5 METs.  The veteran complained of shortness 
of breath and lack of energy.  In January 2007, the VA 
examiner estimated the veteran's workload to be 71/2 METs.

Given the above, and resolving all reasonable doubt in favor 
of the veteran, the Board finds that the veteran's coronary 
artery disease approximates the criteria for a 60 percent 
evaluation, with an ejection fraction within the range of 50 
to 55 percent and as estimated workload of 5 METs.  A 
disability rating in excess of 60 percent, however, is not 
warranted.  The veteran's coronary artery disease has not 
been shown to be manifested by chronic congestive heart 
failure; workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Accordingly, a disability rating of 60 percent, but 
no higher, is warranted for the veteran's coronary artery 
disease under Diagnostic Codes 7005, 7017.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met for any of the time periods in question.

2.  Diabetes Mellitus
The veteran's type II diabetes mellitus is evaluated using 
criteria found at 38 C.F.R. Section 4.119, Diagnostic Code 
7913.  A 20 percent rating is currently assigned based on 
evidence that the veteran's diabetes is somewhat controlled 
with the use of insulin, oral medication and a restricted 
diet.  The veteran argues that he is entitled to an increased 
disability rating because he lacks energy, he is unable to 
hold down a full time job, he can't work in his yard or his 
house, and he is unable to partake in his hobbies.  

Under Diagnostic Code 7913, a 40 percent rating is assigned 
when there is evidence of diabetes mellitus requiring 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities); a 60 percent rating is assigned when there is 
also evidence of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider as well as 
complications that would not be compensable if separately 
evaluated.  The maximum 100 percent disability rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

Based on the evidence as outlined above, the Board finds that 
the 20 percent rating currently assigned for diabetes is the 
most appropriate rating for assignment. Although the veteran 
maintains that he must regulate his activities in order to 
control his diabetes, which is the one criterion needed for 
assignment of a higher rating, the medical evidence does not 
support that contention.  Rather, the medical evidence of 
record demonstrates that the veteran has been encouraged to 
increase his exercise and that any regulation of activities 
is due to his complications from his coronary artery disease.  
The veteran also testified in May 2007 that his treatment 
provider had encouraged him to exercise.

The medical evidence of record includes the veteran's VA 
outpatient treatment reports and two VA examination reports.  
VA outpatient reports indicate that the veteran began insulin 
therapy on December 8, 2005.  His diabetes was adequately 
controlled with oral medications and insulin.  Upon VA 
examination in August 2006, the examiner noted that the 
veteran was on a restricted diet but he was on no restriction 
of activities.   He had no history of ketoacidosis or 
hospitalizations.  On rare occasions, the veteran had 
experienced hypoglycemia; however, it was no longer a 
problem.  The veteran was seeing his diabetic care provider 
every six months. In January 2007, the VA examiner noted that 
the veteran experienced limitations in activities due to 
shortness of breath.  He was still able to perform all his 
self-care activities and household duties, and he walked 
every day and exercised on a rider machine.  Physical 
examination demonstrated no evidence of diabetic peripheral 
neuropathy, polyneuropathy, or retinopathy.  In light of the 
lack of evidence that he has been medically restricted from 
occupational or recreational activities, a rating in excess 
of 20 percent is denied. 

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected diabetes mellitus and he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful in 
locating any exceptional rating factors.  Specifically, the 
veteran has not required frequent periods of hospitalization 
for his diabetes and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  In conclusion, the Board finds that 
the 20 percent evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the veteran and a higher rating is also denied on an extra-
schedular basis.



ORDER

Entitlement to service connection for bilateral arm nerve 
damage is granted.

Entitlement to a disability rating of 60 percent, but no 
higher, for coronary artery disease is granted. 

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus type II is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


